Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1020 Page 1 of 8



 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, SBN 94607
 2 Jessica C. Munk, SBN 238832
   27136 Paseo Espada, Suite B1123
 3 San Juan Capistrano, CA 92675
   Telephone: (949) 361-2822
 4 Email: dwiechert@aol.com
           jessica@davidwiechertlaw.com
 5         william@davidwiechertlaw.com
 6 Attorneys for Jacob Bychak
 7 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
 8 Randy K. Jones, SBN 141711
   3580 Carmel Mountain Road, Suite 300
 9 San Diego, CA 92130
   Telephone: (858) 314-1500
10 Email: rkjones@mintz.com
11 Attorney for Mark Manoogian
12
     Additional counsel on next page
13
14                            UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17 UNITED STATES OF AMERICA,                Case No. 18-CR-04683-GPC
18               Plaintiff,                 Hon. Gonzalo P. Curiel

19         v.                               DEFENDANTS’ REPLY TO
20 JACOB BYCHAK, MARK                       GOVERNMENT’S RESPONSE TO
   MANOOGIAN, MOHAMMED                      DEFENDANTS’ COUNTER
21 ABDUL QAYYUM, and PETR                   DECLARATION AND REQUEST
   PACAS,
22                                          FOR ORAL ARGUMENT
            Defendants.
23
24
25
26
27
28
                                                             Case No. 18-CR-04683-GPC
                DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1021 Page 2 of 8



 1 BIENERT | KATZMAN PC
   James Riddet, SBN 39826
 2 Thomas H. Bienert, Jr., SBN 135311
   Whitney Z. Bernstein, SBN 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 4 Telephone: (949) 369-3700
   Email: jriddet@bienertkatzman.com
 5        tbienert@bienertkatzman.com
          wbernstein@bienertkatzman.com
 6
   Attorneys for Mohammed Abdul Qayyum
 7
 8 BIRD MARELLA BOXER WOLPERT NESSIM
   DROOKS LINCENBERG RHOW P.C.
 9 Gary Lincenberg, SBN 123058
   Naeun Rim, SBN 263558
10 1875 Century Park East, Floor 23
   Los Angeles, CA 90067
11 Telephone: (310) 201-2100
   Email: gsl@birdmarella.com
12        nrim@birdmarella.com
13 Attorneys for Petr Pacas
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             Case No. 18-CR-04683-GPC
              DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1022 Page 3 of 8



 1
           Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum,
 2
     and Petr Pacas (“Defendants”) hereby jointly submit the following Reply to the
 3
     Government’s Response to Defendants’ Counter Declaration and Request for Oral
 4
     Argument [Dkt. No. 122] (hereinafter “Government’s Response”) in support of
 5
     Defendants’ Motion to Dismiss the CAN-SPAM Act Counts (6 through 10) of the
 6
     Indictment as Void for Vagueness; (2) In the Alternative to Dismiss Counts 6
 7
     through 10 for Failure to State an Offense; and (3) To Dismiss the Conspiracy Count
 8
     (Dkt. No. 69) (hereinafter referred to as the “Vagueness Motion”).
 9
           1. Contrary to the government’s assertions, Defendants’ decision to not
10
     request an evidentiary hearing is not because there are no facts in dispute, but rather
11
     because Defendants determined that an evidentiary hearing is not necessary or
12
     required for the Court to grant Defendants’ Vagueness Motion.
13
           2. The government repeatedly mischaracterizes the Declaration of Marc A.
14
     Lindsey (“Lindsey Dec.”) by claiming that Mr. Lindsey agrees that there was a
15
     “registry” prior to ARIN, and the registry now is ARIN’s Whois database.
16
     Government Response at ¶ 4. While Defendants agree that IP addresses were
17
     allocated and assigned before ARIN’s creation, those are distinct concepts from
18
     registration, which Mr. Lindsay’s declaration supports. Contrary to the
19
     government’s assertions, Mr. Lindsey does not avoid the word “registry,” but uses
20
     the terms “assignment” and “allocation” because those are the correct terms—the
21
     National Science Foundation (“NSF”) and Network Solutions Inc. (“NSI”) allocated
22
     and assigned IP addresses and in December 1997 transferred those responsibilities
23
     to ARIN, but did not register them. See Exhibit 1 attached to Government’s
24
     Opposition to Vagueness Motion (Dkt. No. 75-1). Before the creation of ARIN in
25
     1997, NSF and NSI did not have a formal registry because they did not require
26
     anyone to sign binding contractual registration agreements in order to receive IP
27
     address space, which is the process now mandated by ARIN. See Lindsey Dec. at ¶
28
                                         4                Case No. 18-cr-04683-GPC
                 DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1023 Page 4 of 8



 1
     7 (Dkt. No. 116-1); Declaration of John Curran (“Curran Dec.”) at ¶ 11 (Dkt. No.
 2
     107-1) (stating to receive IP address assignment and registration rights, an
 3
     organization must (1) submit a request, (2) show “need” and (3) enter into a
 4
     registration services agreement (“ARIN RSA”).
 5
            3. Furthermore, the government conveniently ignores that Mr. Lindsey
 6
     specifically states, the fact that the legacy IP addresses are listed in the ARIN
 7
     database does not make them registrants of ARIN. Lindsey Dec. at ¶ 3. Mr. Lindsey
 8
     further states that “[u]nless and until a legacy address holder enters into an LRSA or
 9
     RSA with ARIN or another RIR, legacy address space and legacy address holders
10
     are … ‘outside the current hierarchical internet registry system.’” Lindsey Dec. at
11
     ¶ 18 (citation omitted) (emphasis added). Mr. Lindsey further explained that “[i]n an
12
     effort to bring legacy address holders into the hierarchical internet registry system,
13
     ARIN launched its legacy address registration services agreement program”
14
     (“LRSA”), and by entering into an LRSA a legacy address holder is bound by
15
     ARIN’s registry policies and control. Id. at ¶ 19. However, legacy address holders
16
     that do not enter into ARIN’s LRSA or RSA “remain[] outside the RIR system[,]”
17
     “retain the pre-ARIN rights” to their address space, and are not bound by ARIN’s
18
     policies and control. Id. at ¶¶ 25-26 (emphasis added). Thus, the government’s claim
19
     that legacy IP addresses and their holders who have not entered into registration
20
     service agreements through either an LRSA or an RSA are “registrants” with ARIN
21
     is incorrect.
22
            4. In fact, ARIN agrees that to receive the “exclusive right to be the
23
     registrant” of an IP address, the holder of that IP address must enter into ARIN’s
24
     RSA/LRSA. See Lindsey Dec. at ¶ 23 (quoting Section 2(b) of Exhibit 1, ARIN’s
25
     current RSA/LRSA, which grants a holder who enters into an RSA/LRSA “the
26
     exclusive right to be the registrant”).
27
28
                                         5                Case No. 18-cr-04683-GPC
                 DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1024 Page 5 of 8



 1
           5. Finally, contrary to Mr. Curran’s claim that all who are listed in ARIN’s
 2
     database are afforded the same registration benefits, Mr. Lindsey summarizes the
 3
     various ARIN registration benefits that are denied to legacy address holders who
 4
     have not entered into a formal registration agreement, including the fact that they are
 5
     not formally considered members of ARIN, are denied important rights to update
 6
     and maintain the accuracy of their ARIN Whois database records, and are not
 7
     considered by ARIN to have the exclusive right to an accurate entry in the ARIN
 8
     database. Lindsey Dec. at ¶ 27. Thus, as Mr. Lindsey concludes, “[A]n entity listed
 9
     as an early recipient of legacy address space in ARIN’s Whois database should not
10
     qualify as a registrant merely because its name appears in the ARIN’s Whois
11
     database unless and until (i) the entity has assented to be registered with ARIN by
12
     entering into an LRSA or RSA, and (ii) the accuracy of the listing has been
13
     validated.” Id. at ¶ 28.
14
           6. The term “registrant” is not defined by the CAN-SPAM Act. It is
15
     undisputed that the holders of the legacy IP netblocks had no formal RSA or LRSA
16
     with ARIN prior to the CAN-SPAM allegations in counts 6 through 10. Given Mr.
17
     Lindsey’s expert opinion that legacy IP addresses and their holders remain outside
18
     the RIR system and are not ARIN registrants until they enter into an LRSA or RSA,
19
     the legacy IP netblocks listed in counts 6 through 10 of the indictment were not
20
     registered, and there is no “registrant” within the meaning of subsection (a)(5) of the
21
     CAN-SPAM Act, 18 U.S.C. § 1037. At the very least, Defendants have shown that
22
     the term “registrant” is ambiguous, and under the rule of lenity, the ambiguity
23
     should be construed against the government. See United States v. Millis, 621 F.3d,
24
     914, 916-17 (9th Cir. 2010).
25
                                            Respectfully submitted,
26
27
     Dated: September 4, 2019               LAW OFFICE OF DAVID W. WIECHERT
28
                                         6                Case No. 18-cr-04683-GPC
                 DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1025 Page 6 of 8



 1
 2                                    s/ Jessica C. Munk
 3                                    Jessica C. Munk
                                      David W. Wiechert
 4                                    Attorneys for Jacob Bychak
 5
     Dated: September 4, 2019         MINTZ, LEVIN, COHN, FERRIS,
 6                                    GLOVSKY AND POPEO, P.C
 7
 8                                    s/Randy K. Jones
                                      Randy K. Jones
 9                                    Attorney for Mark Manoogian
10
11 Dated: September 4, 2019           BIENERT | KATZMAN PC

12
                                      s/Whitney Z. Bernstein
13                                    Whitney Z. Bernstein
14                                    Thomas H. Bienert, Jr.
                                      James Riddet
15                                    Attorneys for Mohammed Abdul Qayuum
16
     Dated: September 4, 2019         BIRD MARELLA BOXER WOLPERT
17                                    NESSIM DROOKS LINCENBERG RHOW
18                                    P.C.
19
                                      s/ Naeun Rim
20                                    Naeun Rim
21                                    Gary Lincenberg
                                      Attorneys for Petr Pacas
22
23
24
25
26
27
28
                                       7                Case No. 18-cr-04683-GPC
               DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1026 Page 7 of 8



 1                 CERTIFICATE OF AUTHORIZATION TO SIGN
                          ELECTRONIC SIGNATURE
 2
 3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from Randy K. Jones, Whitney
 7 Z. Bernstein, and Naeun Rim to affix their electronic signatures to this document.
 8
                                           Respectfully submitted,
 9
10
     Dated: September 4, 2019              LAW OFFICE OF DAVID W. WIECHERT
11
12                                         s/ Jessica C. Munk
13                                         Jessica C. Munk
                                           David W. Wiechert
14
                                           Attorneys for Jacob Bychak
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        8                Case No. 18-cr-04683-GPC
                DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
Case 3:18-cr-04683-GPC Document 127 Filed 09/04/19 PageID.1027 Page 8 of 8



 1                              CERTIFICATE OF SERVICE
 2
           Counsel for Defendants certify that the foregoing pleading has been electronically
 3
     served on the following parties by virtue of their registration with the CM/ECF system:
 4
 5
                                          Sabrina L. Feve
 6
                                     Assistant U.S. Attorney
 7
                                     sabrina.feve@usdoj.gov
 8
 9
                                        Melanie K. Pierson
10
                                    Assistance U.S. Attorney
11
                                   melanie.pierson@usdoj.gov
12
13
                                           Robert Ciaffa
14
                                     Assistant U.S. Attorney
15
                                     robert.ciaffa@usdoj.gov
16
17
18
                                              Respectfully submitted,
19
20
     Dated: September 4, 2019                 LAW OFFICE OF DAVID W. WIECHERT
21
22                                            s/ Jessica C. Munk
23                                            Jessica C. Munk
                                              David W. Wiechert
24                                            Attorneys for Jacob Bychak
25
26
27
28
                                         9                Case No. 18-cr-04683-GPC
                 DEFENDANTS’ REPLY TO GOVERNMENT’S RESPONSE DKT. NO. 122
